ORDER

PER CURIAM.
Wayne Willie (Willie) appeals the trial court’s judgment granting summary judgment in favor of Defendants Bill Stock-horst and Charlie Goll (Defendants). The trial court’s judgment properly found that Willie failed to show a genuine issue for trial, and Defendants were thus entitled to judgment as a matter of law. We have reviewed the briefs and the Record on Appeal, and we find no error of law in this case. Thus, an opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).